EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Wolfe on 6/16/22 and 8/1/22.
The application has been amended as follows: 
Claim 18: A device comprising:
circuitry configured to obtain a first cardiac signal; 
a processor configured to:
identify a plurality of analysis windows, each of the plurality of analysis windows
extending a predetermined amount of time and including a respective
segment of the first cardiac signal having a plurality of R-wave sense
events;
perform, for each of the plurality of analysis windows, a first analysis of the
respective segment of the first cardiac signal across the entire analysis
window;
perform, for each of the plurality of analysis windows, a second analysis of each
individual one of the plurality of R-wave sense events of the respective
segment of the first cardiac signal within the analysis window;
independently classify, for each of the plurality of analysis windows, the first
analysis and the second analysis as shockable or not shockable:
classify analysis windows of the plurality of analysis windows as shockable when
both the first analysis results in a shockable classification and the second
analysis results in a shockable classification; and
detect a tachyarrhythmia when a threshold number of the plurality of analysis
windows are classified as shockable; and
one or more capacitors configured to be charged in response to detecting the tachyarrhythmia and discharged to deliver an electrical therapy to treat the tachyarrhythmia.

Claim 32:  A method comprising:
obtaining a first cardiac signal;
identifying a plurality of analysis windows, each of the plurality of analysis windows
extending a predetermined amount of time and including a respective segment of the first cardiac signal having a plurality of R-wave sense events;
performing, for each of the plurality of analysis windows, a first analysis of the respective segment of the first cardiac signal across the entire analysis window;
performing, for each of the plurality of analysis windows, a second analysis of each
individual one of the plurality of R-wave sense events of the respective segment of the first cardiac signal within the analysis window;
independently classifying, for each of the plurality of analysis windows, the first analysis and the second analysis as shockable or not shockable;
classifying analysis windows of the plurality of analysis windows as shockable when
both the first analysis results in a shockable classification and the second analysis results in a shockable classification; 
detecting a tachyarrhythmia when a threshold number of the plurality of analysis
windows are classified as shockable; 
charging one or more capacitors in response to detecting the tachyarrhythmia; and
discharging the one or more capacitors to deliver an electrical therapy to treat the
tachyarrhythmia.

Claims 19 and 33 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Abdeen et al.; PG Pub. 2013/0282072) discloses running multiple analysis algorithms that each independently determine the presence of a shockable rhythm (see par. 13). However, Abdeen teaches different windows because the second algorithm begins after a 5 second delay compared to the first algorithm (see Fig. 4). The Applicant’s windows for the first and second analysis are the same. Also, the window is a measure of time of the cardiac signal while the segment is the actual section of the cardiac signal and both the window and segment are essentially the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/Examiner, Art Unit 3792   
 
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792